DETAILED ACTION
This action is response to communication:  response to election filed on 01/04/2022.
Claims 1-15 are currently pending in this application.  Applicants have elected Group I (claims 1-10) without traverse.
The IDS filed on 04/09/2020 and 12/04/2020 has been accepted.  

Election/Restrictions
Applicant’s election without traverse of the restriction requirement in the reply filed on 01/04/2022 is acknowledged.

This application is in condition for allowance except for the presence of claims 11-15 directed to a non-elected group without traverse.  Accordingly, claims 11-15 have been cancelled.
	Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is as follows:
Micali 2008/0211624 –Applicants have cited this art in an IDS that was referenced as relevant art in a related PCT case.  Although this reference teaches about security and its uses for vehicles (such as paragraph 29), the reference does not teach the details of the claimed invention.  

Dabbish et al. US Patent Application Publication 2004/0003252 teaches a vehicle authenticating components and users of a vehicle (see abstract, paragraph 146, 156, and throughout), but does not teach all the limitations of the claims. The reference teaches utilizing check values for authentication, but does not teach all the limitations of the claims.
Lortz et al. US Patent Application Publication 2014/0195808 teaches an authentication unit for filtering messages based on a set of rules (see abstract and throughout), but does not teach all the limitations of the claims. 
Although the above references teaches many aspects of the claimed invention, the invention as a whole would not have been obvious over the cited art of record. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495